Exhibit 10.1
POST-PETITION
ADVANTA EMPLOYEES’ SEVERANCE PAY PLAN
Effective as of June 15, 2010
The Company has adopted this Plan in order to provide guidelines pursuant to
which the Company, in its sole discretion, may make severance payments to
employees who meet the eligibility requirements described below when they are
permanently terminated without cause from their active employment with the
Company or its Debtor Subsidiaries. The Plan is applicable to terminations of
employment occurring on and after the Effective Date.
SECTION 1. DEFINITIONS
As used herein:
1.1 “Benefits Committee” means a committee composed of the Company’s General
Counsel and the Company’s Vice President of Human Resources, or such other
person or persons as may be designated by the Board of Directors to serve as the
Benefits Committee from time to time.
1.2 “Bankruptcy Code” means Title 11 of the United States Code, as amended from
time to time.
1.3 “Board of Directors” means the Board of Directors of the Company.
1.4 “Chapter 11 Bankruptcy Cases” means the voluntary cases commenced under
Chapter 11 of the United States Bankruptcy Code by each of the Company and the
Debtor Subsidiaries on either November 8, 2009 or November 20, 2009.
1.5 “Code” means Internal Revenue Code of 1986, as amended.
1.6 “Company” means Advanta Corp.
1.7 “Debtors” means Advanta Corp. and the Debtor Subsidiaries.
1.8 “Debtor Subsidiaries” means Advanta Investment Corp., Advanta Business
Services Holding Corp., Advanta Business Services Corp., Advanta Shared Services
Corp., Advanta Service Corp., Advanta Advertising Inc., Advantennis Corp.,
Advanta Mortgage Holding Company, Advanta Auto Finance Corporation, Advanta
Mortgage Corp. USA, Advanta Finance Corp., Advanta Ventures Inc., BizEquity
Corp., Ideablob Corp., Advanta Credit Card Receivables Corp., Great Expectations
International Inc., Great Expectations Franchise Corp., and Great Expectations
Management Corp.
1.9 “Effective Date” means the effective date of this Plan, as set forth above.

 

 



--------------------------------------------------------------------------------



 



1.10 “Employee” means a person, other than Dennis Alter or William Rosoff, who,
on or after the Effective Date, is employed by a Debtor on a full time or part
time basis at a stated rate of compensation, expressed in terms of weekly,
monthly or annual salary or hourly pay, on a regular and continuing basis,
specifically excluding all of the following: (a) any individual who was hired
for a specific limited period of time or on a sporadic or intermittent basis for
periods of varying duration; (b) any individual treated for federal income or
wage tax purposes as an independent contractor or consultant; and (c) any other
individual who is a leased employee or is otherwise not treated for tax or other
purposes as an employee of a Debtor, notwithstanding that such individual may
subsequently be re-classified by a court, government agency, tribunal or
arbitrator as a common law employee of such Debtor. Dennis Alter and William
Rosoff shall not be eligible to participate in this Plan.
1.11 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
1.12 “Pay” means the base salary or Wage of an eligible Employee at his or her
stated hourly, weekly, monthly or annual rate as of the Employee’s Termination
Date. “Pay” does not include overtime pay, shift differentials, bonuses of any
kind, incentive pay or any other remuneration. A “Week of Pay” shall be
calculated in accordance with the Debtor’s regular payroll practices and
procedures and, in the case of hourly employees, shall be based upon the
Employee’s Scheduled Hours as reflected in the Debtor’s then current payroll
system during the last regular pay period preceding the Termination Date.
1.13 “Plan” means the Post-Petition Advanta Employees’ Severance Pay Plan as set
forth herein, as amended from time to time.
1.14 “Plan Year” means calendar year.
1.15 “Scheduled Hours” means the number of hours designated as such in the
Debtor’s then current payroll system.
1.16 “Severance Pay” means a payment made to an eligible Employee pursuant to
the Plan.
1.17 “Subsidiary” means any entity other than the Company that is treated under
Code Section 414(b) or (c) as a single employer along with the Company,
provided, however, that any such entity shall not be considered to be a
Subsidiary if the Board of Directors or the Benefits Committee provides that
such entity shall be excluded from participation in the Plan. Notwithstanding
the foregoing, any other entity that does not otherwise qualify as a Subsidiary
may be designated as a Subsidiary for purposes of the Plan by the Board of
Directors or the Benefits Committee.
1.18 “Termination Date” means the date upon which the Employee’s employment with
a Debtor ceases.

 

 



--------------------------------------------------------------------------------



 



SECTION 2. ELIGIBILITY
2.1 An Employee shall be eligible to receive Severance Pay under the Plan if and
only if all of the following conditions are met (and the Employee is not
disqualified from eligibility pursuant to Section 2.2), as determined in the
sole discretion of the Benefits Committee:
(a) The Employee is an Employee of a Debtor on or after the Effective Date of
the Plan;
(b) The employment of the Employee is involuntarily and permanently terminated
by the Debtor by which he or she is employed without cause while the Plan
remains in effect under circumstances that the Benefits Committee determines to
be a permanent layoff, reduction-in-force, facility closing. reorganization or
consolidation, other similar business decision or because of a mutual agreement
between the Employee and such Debtor, approved in writing by the Vice President
of Human Resources or the designee of the Vice President of Human Resources (or
such other Employee as designated by the Board of Directors of the Company or
the applicable Debtor);
(c) The Employee has returned all property of any Debtor, submitted all travel,
expense and other such reports, and paid to the Debtors any amounts that are due
from the Employee to any of the Debtors; and
(d) The Employee duly executes and delivers to the applicable Debtor a
separation agreement and a fully executed and non-revocable general release (the
“Separation Agreement”) in a form satisfactory to the Debtor within sixty
(60) days of the Termination Date.
2.2 Except to the extent required by applicable law, an Employee shall be
ineligible to receive Severance Pay under the Plan if any of the following
disqualifying events are determined to have occurred, which determination shall
be made in the sole discretion of the Benefits Committee:
(a) The Debtor by which the Employee is employed is sold or the portion of the
Debtor’s operations at which the Employee works is sold or otherwise transferred
to an entity (the “New Owner”) other than the Company or a Subsidiary, and the
Employee is offered employment by or transferred to the New Owner, regardless of
the terms and conditions of employment offered by the New Owner;
(b) The Employee is terminated for cause, as determined in the sole discretion
of the Debtor by which the Employee is employed, including but not limited to
termination for failure to satisfactorily perform assigned duties, absenteeism
or tardiness, insubordination, dishonesty, theft, willful misconduct, fraud,
harassment, any unethical, inappropriate or illegal behavior or activity; or any
failure to comply with the Debtor’s rules, policies or procedures, which
currently exist or are hereafter adopted;
(c) The Debtor by which the Employee is employed determines that the Employee,
either prior or subsequent to the Employee’s Termination Date, has
(i) misappropriated or improperly used or disclosed any confidential or
proprietary information of the Company or a Subsidiary; (ii) failed to comply
with any contractual obligations to the Company or any Subsidiary, including,
the Company’s Business Ethics Agreement (if applicable); or (iii) violated the
Company’s Code of Ethics, the Advanta Employee Guide or any other Company
policy;
(d) The Employee’s employment with a Debtor terminates by reason of the
Employee’s death, retirement or resignation;

 

 



--------------------------------------------------------------------------------



 



(e) As of the date the Employee’s position as an employee of a Debtor is
eliminated by reason of a permanent layoff, reduction-in-force, facility
closing, reorganization or consolidation or other similar business decision as
determined by the Benefits Committee, the Employee shall have been absent from
the performance of his or her duties with such Debtor for more than six (6)
consecutive months as a result of a leave of absence for any reason;
(f) The Employee is offered (but refuses to take) another position as an
employee of the Company or any Subsidiary, at a level of base salary that is at
least equal to 80% of such Employee’s prior base salary, and which does not
require such Employee to commute to a new principal work site that is more than
50 miles farther from such Employee’s residence than such Employee’s prior work
site; or
(g) The Debtor by which the Employee is employed determines in its sole
discretion that either under the facts and circumstances relating to the
Employee’s cessation of employment, or more generally, it would be inappropriate
to pay severance benefits.
(h) Notwithstanding any prior determination regarding eligibility for benefits
hereunder, in the event the Debtor by which the Employee is employed determines
at any time that such Employee is not eligible for Severance Pay by reason of
any failure to qualify for such Severance Pay under Section 2.1 above, or by
reason of any disqualification from eligibility for such Severance Pay under
this Section 2.2, no Severance Pay shall be provided to such Employee, and, if
any Severance Pay shall have already been paid to such Employee, such Employee
shall be required to repay to such Debtor, as applicable, any amounts previously
provided to such Employee hereunder within sixty (60) days following the receipt
by such Employee of the Debtor’s written notice of such determination. This
Section 2.2 shall apply to any event, action or conduct of the Employee whether
or not such event, action or conduct occurred prior to or after such Employee’s
Termination Date.
SECTION 3. SEVERANCE PAY AMOUNT
3.1 Except as otherwise provided in this Section 3, the Severance Pay to be
provided to an eligible Employee shall be determined in the sole discretion of
the Debtor by which the Employee is employed and shall be set forth in the
Separation Agreement of such eligible Employee; provided, that the maximum
Severance Pay an eligible Employee may receive is 39 weeks.
3.2 If an Employee applies for and receives unemployment compensation payments
for any period of time during or for which Severance Pay is being paid, any
Severance Pay remaining to be paid shall not be reduced by the amount of any
such unemployment compensation payments.
3.3 If an Employee due to sickness or injury receives worker’s compensation or
long term disability payments after the Employee’s Termination Date, the
Employee shall not receive any Severance Pay until the cessation of such other
payments. Once such payments cease, the number of weeks of Severance Pay to
which the Employee is entitled shall be reduced by the number of weeks that the
Employee received such other payments.
3.4 Notwithstanding anything to the contrary herein, this Plan shall supersede
any Employee’s severance entitlements under the Advanta Employee’s Severance Pay
Plan, the Advanta Corp. Employee Change of Control Severance Plan and the
Advanta Senior Management Change of Control Severance Plan (collectively, the
“Superseded Plans”). No Employee shall be eligible to receive any payments or
benefits under the Superseded Plans.

 

 



--------------------------------------------------------------------------------



 



To the extent that an Employee receives any payment in connection with the
cessation of his or her employment other than pursuant to the Plan (whether
pursuant to a contract or other severance plan or policy), the Severance Pay
payable under the Plan shall be correspondingly reduced on a dollar for dollar
basis. Similarly, to the extent that a federal, state or local law requires a
Debtor to make a payment to an eligible Employee because of that Employee’s
involuntary termination, the Severance Pay payable under the Plan shall be
correspondingly reduced. Any overpayments made under the Plan shall be promptly
repaid by the Employee upon written request. The reduction of the Severance Pay
payable under the Plan shall not, however, be applicable by reason of receipt by
the Employee of payments under the Employee Savings Plan, the Employee Stock
Ownership Plan, the Executive Deferral Plan or any other benefit plan sponsored
by a Debtor which is not in the nature of a severance plan or is otherwise
determined by the Benefits Committee not to reduce the benefits payable
hereunder.
3.5 The Debtors shall have the right to take such action as they deem necessary
or appropriate to satisfy any requirements under federal, state or local laws to
withhold or to make deductions from any benefits, payable under the Plan.
3.6 Notwithstanding anything to the contrary herein, in the event a terminated
Employee who is receiving Severance Pay pursuant to the terms of the Plan is
rehired by the Company or any Subsidiary, the Debtor shall have no obligation to
pay any further Severance Pay for any period following such Employee’s date of
rehire.
3.7 If Code Section 280G is applicable to any benefits or payments made to the
Employee, then, if the aggregate present value of the “parachute payments” to
the Employee, determined under Code Section 280G(b) without regard to this
Section 3.7 is at least three times the “base amount” (as that term is used for
purposes of Code Section 280G), then the compensation otherwise payable under
the Plan (and any other amount payable hereunder or any other severance plan,
program, policy or obligation of the Company, Subsidiary or any other affiliate
thereof) shall be reduced so that the aggregate present value of the parachute
payments to the Employee determined under Code Section 280G, does not exceed
2.99 times the base amount.
SECTION 4. DISTRIBUTION OF BENEFITS
4.1 The Debtor by which an eligible Employee is employed shall pay Severance Pay
to such eligible Employee directly out of the general assets of such Debtor in
accordance with the Bankruptcy Court Order (Case No. 09-13931 (KJC)). At the
same time as the Debtor determines the Severance Pay amount to an eligible
Employee, the Debtor shall determine, in its sole discretion, the form of
payment in which such Severance Pay shall be paid to such eligible Employee,
which form of payment shall be either a lump sum or installments for a specified
severance period. The Severance Pay amount, form of payment and severance period
shall be set forth in the Separation Agreement; provided, however, that if such
payments are nonqualified deferred compensation under Code Section 409A, such
payments shall commence on the 60th day following the Employee’s Termination
Date.

 

 



--------------------------------------------------------------------------------



 



4.2 Severance Pay shall continue to be paid to the estate of any eligible
Employee who dies before the entire amount due hereunder is paid.
SECTION 5. PLAN ADMINISTRATION
5.1 The Plan shall be administered by the Benefits Committee; which shall have
complete authority to prescribe, amend and rescind rules and regulations
relating to the Plan. The Benefits Committee may allocate and assign any of its
responsibilities and duties for the operation and administration of the Plan to
such other persons as it determines appropriate.
5.2 The determinations by the Benefits Committee on the matters referred to the
Benefits Committee shall be conclusive. The Benefits Committee shall have full
discretionary authority, up to the maximum discretion allowed by law, to
administer, interpret and apply the terms of the Plan, and determine any and all
questions or disputes hereunder, including but not limited to eligibility for
benefits and the amount of benefits due.
5.3 In the event of a claim by any person including but not limited to any
Employee or such person’s authorized representative (the “Claimant”) as to
whether he or she is entitled to any Severance Pay or other benefit under the
Plan, the amount of any distribution or its method of payment, such Claimant
shall present the reason for his or her claim in writing to the Benefits
Committee. The claim must be filed within forty-five (45) days following the
date upon which the Claimant first learns of his or her claim. All claims shall
be in writing, signed and dated and shall briefly explain the basis for the
claim. The claim shall be mailed to the Benefits Committee by certified mail at
the following address: Advanta Corp., Welsh and McKean Roads, Spring House, PA
19477, or such other address as may be established from time to time by the
Benefits Committee. The Benefits Committee shall, within a reasonable period of
time but not later than ninety (90) days after receipt of such written claim,
decide the claim and send written notification to the, Claimant as to its
disposition; provided that the Benefits Committee may elect to extend said
period for an additional ninety (90) days if special circumstances so warrant
and the Claimant is so notified in writing prior to the expiration of the
original ninety (90) day period, Such notice shall indicate the special
circumstances requiring the extension of time and the dates by which the
Benefits Committee expects to render the final decision. In no event shall a
decision regarding a claim for Severance Pay or other benefits be rendered later
than 180 days after the Benefits Committee receives the written claim. The
Benefits Committee shall make all claim determinations in accordance with the
Plan and, where appropriate, shall apply Plan provisions consistently with
respect to similarly situated Claimants. In the event the claim is wholly or
partially denied, such written notification shall (a) state the specific reason
or reasons for the denial; (b) make specific reference to pertinent Plan
provisions on which the denial is based; (c) provide a description of any
additional material or information necessary for the Claimant to perfect the
claim and an explanation of why such material or information is necessary;
(d) set forth the procedure by which the Claimant may appeal the denial of his
or her claim; and (e) include a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA following a whole or partial denial
on appeal.

 

 



--------------------------------------------------------------------------------



 



In the event that a claim is wholly or partially denied, the Claimant may
request a review of such denial by making application in writing to the Benefits
Committee within sixty (60) days after receipt of such denial. Said application
must be by certified mail. Upon written request to the Benefits Committee, the
Claimant shall be provided free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claim for
benefits. The Claimant shall also have an opportunity to submit to the Benefits
Committee, in writing, any comments; documents, records, and other information
relating to the claim for benefits. The Benefits Committee shall take into
account all comments, documents, records, and other information relating to the
claim submitted by the Claimant, without regard to whether such information was
submitted or considered in the initial claim determination.
Within a reasonable period of time, but not later than sixty (60) days after
receipt of a written appeal, the Benefits Committee shall decide the appeal and
notify the Claimant of the final decision; provided that the Benefits Committee
may elect to extend said sixty (60) day period to up to one hundred twenty
(120) days after receipt of the written appeal, if special circumstances so
warrant and the Claimant is so notified in writing prior to the expiration of
the original sixty (60) day period. Such notice shall indicate the special
circumstances requiring the extension of time and the date by which the Benefits
Committee expects to tender the final decision.
If the appeal is denied, the Claimant shall receive written notice of the
denial, written in a manner reasonably calculated to be understood by the
Claimant which (a) states the specific reason or reasons for the denial;
(b) makes specific reference to pertinent Plan provisions on which the denial is
based; (c) informs the Claimant of his or her right to receive upon request and
free of charge, reasonable access to and copies of all documents, records, and
other information relevant to the claim for benefits; and (d) includes a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA.
SECTION 6. PLAN MODIFICATION OR TERMINATION
6.1 The Plan may be modified, amended or terminated at any time by the Board of
Directors, the Compensation Committee of the Board of Directors, or by the
designee of either, with or without notice. Any such modification, amendment or
termination shall be effective on such date as the Board of Directors; the
Compensation Committee of the Board of Directors or the designee of either may
determine. Notwithstanding the above, the maximum Severance Pay payable to any
eligible Employee may not be increased above the limit set forth in Section 3.1
hereof without the prior approval of the Bankruptcy Court.
6.2 All claims for benefits hereunder, even if raised after termination of the
Plan, shall be determined pursuant to Section 5.3, and when acting pursuant
thereto, the Benefits Committee shall retain the authority provided in
Section 5. Notwithstanding a termination of the Plan, each Employee who has,
prior to the termination of the Plan, been involuntarily terminated from
employment by the Debtor for which such Employee works and become eligible to
receive Severance Pay pursuant to the Plan, shall remain entitled to receive
said Severance Pay under the terms and conditions of the Plan without regard to
the subsequent termination of the Plan.
SECTION 7. GENERAL PROVISIONS
7.1 Nothing herein contained shall be deemed to give any Employee the right to
be retained in the employ of a Debtor or to interfere with the right of such
Debtor to discharge him or her at any time, with or without cause.

 

 



--------------------------------------------------------------------------------



 



7.2 Except as otherwise provided by law, no right or interest of any Employee
under the Plan shall be assignable or transferable, in whole or in part, either
directly or by operation of law or otherwise, including, without limitation by
execution, levy, garnishment, attachment, pledge or in any other manner; no
attempted assignment or transfer thereof shall be effective; and no right or
interest of any Employee under the Plan shall be liable for, or subject to, any
obligation or liability of such Employee, except to the extent specifically
provided for herein. Notwithstanding the foregoing, in the event an Employee who
has been involuntarily terminated from employment and become eligible to receive
Severance Pay pursuant to the Plan subsequently dies, the benefit that would
otherwise have been payable to such deceased Employee shall be paid to the
Employee’s estate at the same time and in the same manner as such Severance Pay
would have been paid to the Employee had he or she survived.
7.3 The Plan is unfunded.
7.4 The Plan shall be governed by and construed in accordance with ERISA and to
the extent not preempted, the laws of the Commonwealth of Pennsylvania.
7.5 The Plan is intended to constitute a “welfare plan” under ERISA, and any
ambiguities in the Plan shall be construed to effect that intent.
SECTION 8. SPECIAL PROVISIONS RELATED TO CODE SECTION 409A
8.1 The Plan is intended to provide benefits that will be characterized as
separation pay benefits that do not constitute a deferral of compensation or a
deferred compensation plan for purposes of Code Section 409A. For these
purposes, references to Code Section 409A are deemed to be references to such
section of the Code, and any regulations (including proposed regulations) or
other guidance that may be issued by the IRS and/or the Treasury Department from
time to time interpreting applicable provisions of Code Section 409A.
8.2 In connection with the above stated intent to provide separation pay
benefits that are not treated as deferred compensation, Severance Pay payable
hereunder shall be limited as follows:
(a) The Severance Pay payable to any one Employee hereunder shall not be in
excess of two times the lesser of:
(i) The sum of the Employee’s annual compensation (as defined in Treasury
Regulation Section 1.415-1(d)(2)) for services provided to the Company or
Subsidiary as an Employee for the calendar year immediately preceding the
calendar year in which the Employee’s employment terminates; or
(ii) The maximum amount that may be taken into account under a qualified plan
pursuant to Code Section 401(a)(17) for such year; and
(b) The benefits, if any, payable to any Employee hereunder must be paid no
later than December 31 of the second calendar year following the calendar year
in which the Employee’s termination of employment occurs.

 

 



--------------------------------------------------------------------------------



 



8.3 If any payment, compensation or other benefit provided to any Employee in
connection with his or her employment termination is determined, in whole or in
part, to constitute “nonqualified deferred compensation” within the meaning of
Code Section 409A and such Employee is a specified employee as defined in Code
Section 409A(a)(2)(B)(i), then no portion of such “nonqualified deferred
compensation” shall be paid before the day that is six (6) months plus one
(1) day after the date of termination (the “New Payment Date”). The aggregate of
any payments that otherwise would have been paid to the Employee during the
period between the date of termination and the New Payment Date shall be paid to
the Employee in a lump sum on such New Payment Date. Thereafter, any payments
that remain outstanding as of the day immediately following the New Payment Date
shall be paid without delay over the time period originally scheduled, in
accordance with the terms of this Plan and the Separation Agreement.
8.4 The parties hereto acknowledge and agree that the interpretation of Code
Section 409A and its application to the terms of this Plan is uncertain and may
be subject to change as additional guidance and interpretations become
available. Anything to the contrary herein notwithstanding, all benefits or
payments provided by a Debtor to an eligible Employee that would be deemed to
constitute “nonqualified deferred compensation” within the meaning of Code
Section 409A are intended to comply with Code Section 409A. If, however, any
such benefit or payment is deemed to not comply with Code Section 409A, the
Debtor and the Employee agree to renegotiate in good faith any such benefit or
payment (including, without limitation, as to the timing of any severance
payments payable hereof) so that either (i) Code Section 409A will not apply or
(ii) compliance with Code Section 409A will be achieved.
8.5 If pursuant to this Plan and the Separation Agreement, an amount is paid in
two or more installments, for purposes of Code Section 409A, each installment
shall be treated as a separate payment.
8.6 A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Plan providing for the payment of any amounts
or benefits subject to Code Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” as
defined in Section 1.409A-1(h) of the Department of Treasury final regulations,
including the default presumptions, and for purposes of any such provision of
this Plan, references to a “resignation,” “termination,” “terminate,”
“termination of employment” or like terms shall mean separation from service.

 

 